 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TERESA VICTORIA ZUMPANO                           No. 2:17-CV-1006-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who was proceeding with retained counsel, brought this action for

19   judicial review of a final decision of the Commissioner of Social Security under 42 U.S.C.

20   § 405(g). Pursuant to the written consent of all parties, this case was before the undersigned as

21   the presiding judge for all purposes, including entry of final judgment. See 28 U.S.C. § 636(c).

22   Final judgment was entered on February 8, 2018. Pursuant to stipulation, plaintiff’s counsel has

23   previously been awarded $6,000.00 in attorney’s fees under the Equal Access to Justice Act

24   (EAJA). Pending before the court is plaintiff’s counsel’s petition for the award of attorney’s fees

25   in the amount of $12,073.75 in fees under 42 U.S.C. § 406(b). Plaintiff was provided notice of

26   counsel’s motion and has not filed any response thereto.

27   ///

28   ///
                                                       1
 1                                     I. PROCEDURAL HISTORY

 2                  Plaintiff initiated this action for judicial review of a final decision of the

 3   Commissioner of Social Security on May 14, 2017. Plaintiff’s representation was provided

 4   pursuant to a March 5, 2018, contingent-fee agreement whereby plaintiff agreed to pay counsel

 5   25 percent of any past-due benefits awarded by the Commissioner. Pursuant to the parties’

 6   stipulation, the matter was remanded to the Commissioner for further proceedings. On February

 7   26, 2018, pursuant to the stipulation of the parties, plaintiff was awarded $6,000.00 in attorney’s

 8   fees under the EAJA, payable to plaintiff less any offsets to be determined by the government.1

 9   On remand to the agency, the Commissioner granted plaintiff’s application for disability benefits

10   and awarded $63,037.00 in past-due benefits.

11

12                                             II. DISCUSSION

13                  Under the Social Security Act, “[w]henever a court renders a judgment favorable

14   to a claimant under this subchapter who was represented before the court by an attorney, the court

15   may determine and allow as part of its judgment a reasonable fee for such representation, not in

16   excess of 25 percent of the total past-due benefits to which the claimant is entitled by reason of

17   such judgment. . . .” 42 U.S.C. § 406(b)(1)(A). No other fee may be payable or certified for such

18   representation except as allowed in this provision. See id.

19                  A remand constitutes a “favorable judgment” under § 406(b). See Shalala v.

20   Schaefer, 509 U.S. 292, 300-01 (1993). While the Ninth Circuit has not directly addressed the
21   issue, all other circuits to address the issue have concluded that the district court is authorized to

22   award fees under § 406(b) when it remands for further proceedings and, following remand, the

23   claimant is awarded past-due benefits. See Garcia v. Astrue, 500 F. Supp. 2d 1239, 1243 (C.D.

24   Cal. 2007). Limiting § 406(b) awards to cases in which the district court itself awards past-due

25   benefits would discourage counsel from requesting a remand where it is appropriate. See Bergen

26   v. Comm’r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006).
27

28          1
                    The court is unaware of any offset to the EAJA award.
                                                      2
 1                  The 25 percent statutory maximum fee is not an automatic entitlement, and the

 2   court must ensure that the fee actually requested is reasonable. See Gisbrecht v. Barnhart, 535

 3   U.S. 789, 808-09 (2002). “Within the 25 percent boundary . . . the attorney for the successful

 4   claimant must show that the fee sought is reasonable for the services rendered.” Id. at 807. “In

 5   determining the reasonableness of fees sought, the district court must respect ‘the primacy of

 6   lawful attorney-client fee arrangements,’ ‘looking first to the contingent-fee agreement, then

 7   testing it for reasonableness.’” Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (quoting

 8   Gisbrecht, 535 U.S. at 793 and 808).

 9                  The Supreme Court has identified five factors that may be considered in

10   determining whether a fee award under a contingent-fee agreement is unreasonable and therefore

11   subject to reduction by the court. See Crawford, 586 F.3d at 1151-52 (citing Gisbrecht, 535 U.S.

12   at 808). Those factors are: (1) the character of the representation; (2) the results achieved by the

13   representative; (3) whether the attorney engaged in dilatory conduct in order to increase the

14   accrued amount of past-due benefits; (4) whether the benefits are large in comparison to the

15   amount of time counsel spent on the case; and (5) the attorney’s record of hours worked and

16   counsel’s regular hourly billing charge for non-contingent cases. See id.

17                  Finally, an award of fees under § 406(b) is offset by any prior award of attorney’s

18   fees granted under the Equal Access to Justice Act (EAJA). See Gisbrecht, 535 U.S. at 796.

19                  In this case, having considered the factors above, the court finds that plaintiff’s

20   counsel’s request is reasonable given the fee agreement with plaintiff, the results achieved, and
21   the lack of any evidence of dilatory conduct designed to increase past-due benefits. In particular,

22   the court notes that plaintiff’s counsel seeks less than 25 percent of the total award of past-due

23   benefits and, as such, represents a discount to plaintiff.

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         3
 1                                             III. CONCLUSION

 2                  Accordingly, IT IS HEREBY ORDERED that:

 3                  1.      Plaintiff’s counsel’s petition (ECF Nos. 23 and 27) is granted and counsel

 4   is awarded fees pursuant to 42 U.S.C. § 406(b) in the amount of $12,073.75, paid to counsel by

 5   the Commissioner out of past-due benefits awarded to plaintiff to the extent such benefits have

 6   not already been paid to plaintiff; and

 7                  2.      Counsel shall reimburse to plaintiff $6,000.00 previously paid under the

 8   EAJA.

 9

10

11   Dated: January 10, 2020
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
